   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

Debtor 1                 6HUJLR5RGULJXH] 6DQGUD65RGULJXH]
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        1RUWKHUQ'LVWULFWRI&DOLIRUQLD
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                           
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1
             Case: 18-50423                   Doc#           Filed:1RWLFHRI0RUWJDJH3D\PHQW&KDQJH
                                                                    01/16/19 Entered: 01/16/19 06:46:37                                Page 1 of 7page 1
                     6HUJLR5RGULJXH] 6DQGUD65RGULJXH]                                                                
      Debtor 1       _____BB_________________________________________________                        Case number (LINQRZQ) ______________________
                     First Name          Middle Name      Last Name




 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Tavon Taylor
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    01/16/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        TAYLOR,TAVON                                                                          VP Loan Documentation
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name                Middle Name            Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                       Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                                  State      ZIPCode



                     800-274-7025                                                             NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                             (PDLO




Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                page 
        Case: 18-50423                        Doc#          Filed: 01/16/19            Entered: 01/16/19 06:46:37                   Page 2 of 7
                       UNITED STATES BANKRUPTCY COURT
                                                        Northern District of California


                                                        Chapter 13 No. 1850423
                                                        Judge: M. Elaine Hammond

In re:
Sergio Rodriguez & Sandra S Rodriguez
                                               Debtor s 

                                               CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before January 17, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid


Debtor:                                  By U.S. Postal Service First Class Mail Postage Prepaid
                                         Sergio Rodriguez & Sandra S Rodriguez
                                         3036 Monkton Court

                                         San Jose CA 95148


                                         By U.S. Postal Service First Class Mail Postage Prepaid
                                         N/A




Debtor’s Attorney:                       By U.S. Postal Service First Class Mail Postage Prepaid
                                         David A. Boone
                                         Law Offices of David A. Boone
                                         1611 The Alameda

                                         San Jose CA 95126

                                         By U.S. Postal Service First Class Mail Postage Prepaid
                                         N/A




Trustee:                                 By U.S. Postal Service First Class Mail Postage Prepaid
                                         Devin Derham-Burk
                                         Chapter 13 Trustee
                                         P.O. Box 50013

                                         San Jose CA 95150-0013



                                                              /s/Tavon Taylor
                                                              @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                              VP Loan Documentation
           Case: 18-50423               Doc#               Wells Fargo Entered:
                                                  Filed: 01/16/19      Bank, N.A. 01/16/19 06:46:37       Page 3 of 7
                                                                                           Escrow Review Statement
                                    Return Mail Operations
                                                                                           For informational purposes only
                                    PO Box 14547
                                    Des Moines, IA 50306-4547                              Statement Date:                                January 7, 2019
                                                                                           Loan number:
                                                                                           Property address:
                                                                                               3036 MONKTON CT
                                                                                               SAN JOSE CA 95148-3413



                                                                                           Customer Service
                                                                                                Online                          Telephone
                                                                                                wellsfargo.com                  1-800-340-0473
             SERGIO RODRIGUEZ
                                                                                                Correspondence                  Hours of operation
             SANDRA S RODRIGUEZ                                                                 PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
             3036 MONKTON CT                                                                    Des Moines, IA 50306
             SAN JOSE CA 95148-3413                                                             To learn more, go to:
                                                                                                wellsfargo.com/escrow


                                                                                                  We accept telecommunications relay service calls



   PLEASE NOTE: If you are presently seeking relief (or have previously been granted
   relief) under the United States Bankruptcy Code, this statement is being sent to you
   for informational purposes only. The summaries below are based on the terms of the
   loan and are provided for informational purposes only.

   These amounts are governed by the terms of the loan unless otherwise reduced by an
   order of the bankruptcy court. Because the amounts billed for the escrow items can
   change over time, we review the escrow account at least once per year to ensure there
   will be enough money to make these payments. Once the review is complete, we send
   the escrow review statement, also known as the escrow account disclosure statement.
                                                                                            The escrow account has an overage of
   Here’s what we found:                                                                                $3,401.70
     • Required minimum balance: The escrow account balance is projected to be
        above the required minimum balance. This means there is an overage.

   If payments required under the bankruptcy plan have not been made, any escrow
   overage will be held in the escrow account.

     •   Payments: As of the March 1, 2019 payment, the contractual portion of the
         escrow payment increases.



     Part 1 - Mortgage payment
      New Payment                   The new total payment will be $2,102.01
                                     Previous payment through New payment beginning with
                                     02/01/2019 payment date   the 03/01/2019 payment

    Principal and/or interest                $1,796.28                 $1,796.28                        No action required
    Escrow payment                             $298.60                   $305.73
                                                                                            Starting March 1, 2019 the new contractual
    Total payment amount                   $2,094.88                 $2,102.01              payment amount will be $2,102.01




   See Page 2 for additional details.




Case: 18-50423                 Doc#            Filed: 01/16/19                   Entered: 01/16/19 06:46:37                               Page 4 of 7
                                                                                                                                                  Page 2 of 3
                                                                                                                          Loan Number:


    Part 2 - Payment calculations
   For the past review period, the amount of the escrow items was $3,640.50. For the coming year, we expect the amount paid from escrow to be
   $3,668.82.

   How was the escrow payment calculated?
   To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
   escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
   determine the escrow amount.

   The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
   through the date of the analysis.



   Escrow comparison

                                                                                                                                           New monthly
                                       12/16 - 11/17    04/17 - 03/18       03/18 - 01/19    03/19 - 02/20
                                                                                                                          # of               escrow
                                         (Actual)         (Actual)            (Actual)        (Projected)
                                                                                                                         months              amount

   Property taxes                          $2,609.38          $2,669.18         $2,697.50        $2,725.82        ÷         12       =          $227.15
   Property insurance                       $1,279.00           $914.00          $943.00           $943.00        ÷         12       =            $78.58
   Total taxes and insurance               $3,888.38          $3,583.18         $3,640.50        $3,668.82        ÷         12       =          $305.73

   Total escrow                            $3,888.38          $3,583.18         $3,640.50        $3,668.82                                      $305.73


   Projected escrow account activity over the next 12 months
   To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
   greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
   balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                      (Calculated in Part 3 - Escrow account projections
   Lowest projected escrow balance March, 2019                                   $3,401.70            table)

   Minimum balance for the escrow account                               -             $0.00


   Escrow overage                                                       =        $3,401.70



   Important messages
   Act now - purchase your own insurance policy
   Our records show that the insurance policy was obtained by Wells Fargo. Please understand that this policy only covers the structure and/or
   improvements, but does not cover liability or any personal property. For this reason, consider purchasing a policy of your choosing - it may lower the
   costs and give options for more coverage. If you sent us proof of a purchased policy, please disregard this message. If you have questions or are having
   trouble paying for the insurance policy, call us at the number on the first page of this statement.




Case: 18-50423                 Doc#            Filed: 01/16/19                   Entered: 01/16/19 06:46:37                                Page 5 of 7
                                                                                                                                                               Page 3 of 3
                                                                                                                                   Loan Number:



     Part 3 - Escrow account projections
   Escrow account projections from March, 2019 to February, 2020
                                           What we
                 Payments to               expect to                                                                      Projected escrow        Balance required
   Date            escrow                   pay out         Description                                                       balance              in the account
   Feb 2019                                                 Starting balance                                                   $4,458.88                    $1,057.18
   Mar 2019            $305.73                $1,362.91     SANTA CLARA COUNTY (W)                                             $3,401.70                       $0.00
   Apr 2019            $305.73                   $0.00                                                                         $3,707.43                     $305.73
   May 2019            $305.73                   $0.00                                                                         $4,013.16                      $611.46
   Jun 2019            $305.73                   $0.00                                                                          $4,318.89                     $917.19
   Jul 2019            $305.73                   $0.00                                                                         $4,624.62                    $1,222.92
   Aug 2019            $305.73                   $0.00                                                                         $4,930.35                    $1,528.65
   Sep 2019            $305.73                   $0.00                                                                         $5,236.08                    $1,834.38
   Oct 2019            $305.73                   $0.00                                                                          $5,541.81                   $2,140.11
   Nov 2019            $305.73                $1,362.91     SANTA CLARA COUNTY (W)                                             $4,484.63                    $1,082.93
   Dec 2019            $305.73                 $943.00      AMERICAN SECURITY GROUP                                            $3,847.36                     $445.66
   Jan 2020            $305.73                   $0.00                                                                          $4,153.09                     $751.39
   Feb 2020            $305.73                   $0.00                                                                         $4,458.82                    $1,057.12

   Totals            $3,668.76               $3,668.82



     Part 4 - Escrow account history
   Escrow account activity from March, 2018 to February, 2019
                         Deposits to escrow                   Payments from escrow                                                          Escrow balance
      Date      Actual      Projected Difference          Actual   Projected Difference                 Description             Actual         Projected Difference
   Mar 2018                                                                                         Starting Balance           -$2,634.09       $1,035.99      -$3,670.08
   Mar 2018         $0.00        $298.60     -$298.60     $1,334.59     $1,334.59          $0.00    SANTA CLARA COUNTY (W)     -$3,968.68          $0.00       -$3,968.68

   Apr 2018       $455.09        $298.60      $156.49        $0.00             $0.00       $0.00                                -$3,513.59       $298.60       -$3,812.19

   May 2018         $0.00        $298.60     -$298.60        $0.00             $0.00       $0.00                                -$3,513.59       $597.20       -$4,110.79

   Jun 2018       $910.18        $298.60      $611.58        $0.00             $0.00       $0.00                               -$2,603.41        $895.80       -$3,499.21

   Jul 2018       $455.09        $298.60      $156.49        $0.00             $0.00       $0.00                                -$2,148.32      $1,194.40      -$3,342.72

   Aug 2018         $0.00        $298.60     -$298.60        $0.00             $0.00       $0.00                                -$2,148.32     $1,493.00       -$3,641.32

   Sep 2018       $455.09        $298.60      $156.49        $0.00             $0.00       $0.00                                -$1,693.23      $1,791.60      -$3,484.83

   Oct 2018       $910.18        $298.60      $611.58        $0.00             $0.00       $0.00                                 -$783.05      $2,090.20       -$2,873.25

   Nov 2018       $455.09        $298.60      $156.49     $1,362.91     $1,334.59         $28.32    SANTA CLARA COUNTY (W)     -$1,690.87       $1,054.21      -$2,745.08
                                                                                                    AMERICAN SECURITY GROUP
   Dec 2018       $319.05        $298.60       $20.45        $0.00        $914.00        -$914.00                               -$1,371.82       $438.81       -$1,810.63

   Jan 2019      $6,475.10       $298.60     $6,176.50     $943.00             $0.00     $943.00    AMERICAN                    $4,160.28         $737.41       $3,422.87
   (estimate)                                                                                       SECURITY GROUP

   Feb 2019       $298.60        $298.60        $0.00        $0.00             $0.00       $0.00                                $4,458.88       $1,036.01       $3,422.87
   (estimate)

   Totals       $10,733.47   $3,583.20       $7,150.27    $3,640.50     $3,583.18          $57.32




   Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
   reserved. NMLSR ID 399801 4/18
Case: 18-50423               Doc#              Filed: 01/16/19                         Entered: 01/16/19 06:46:37                                     Page 6 of 7
Case: 18-50423   Doc#   Filed: 01/16/19   Entered: 01/16/19 06:46:37   Page 7 of 7
